DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed July 13, 2021.
In view of the Amendments to the Claims filed July 13, 2021, the rejections of claims 8-11, 16, and 22 under 35 U.S.C. 112(b) previously presented in the Office Action sent January 15, 2021 have been withdrawn.
In view of the Amendments to the Claims filed July 13, 2021, the rejections of claims 1-4, 6-12, 14-16, and 18-22 under 35 U.S.C. 103 previously presented in the Office Action sent January 15, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-4, 6-12, 14-16, and 18-22 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 8, 12, 14, 15, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawa et al. (U.S. Patent No. 5,723,877) in view of Shapira et al. (U.S. Pub. No. 2014/0230884 A1).
With regard to claims 1, 2, and 12, Sugawa et al. discloses a device comprising 
a structure having multiple layers (“layer” is interpreted to include a thickness of material, especially covering a surface; the device, or “arrangement”, depicted in Fig. 21 is cited to have a structure having multiple layers because it comprises a structure including multiple thicknesses of material; for example, the photoelectric conversion unit component 801 of the cited device is detailed in Fig. 7A as comprising multiple layers, or thicknesses of materials covering one another) comprising 
stages of photon and electron gain, management, enhancement, and conversion for the purposes of photovoltaic applications (see column 23 describing the photoelectric conversion unit depicted in Fig. 7A for photon and electron conversion in light-receiving layer 3 and management/enhancement of photon and electron in layer 4 which controls/improves photon and electron 
4) a layer for converting photons to electrons which comprises a semiconductor (layer 3, Fig. 7A disclosed in line 14-15, column 23 as “a light-receiving layer 3, sandwiched between these blocking layers, for absorbing light incident on the element from the electrode 1 side, and generating photocarriers to perform photoelectric conversion”; also see line 1-5, column 13 suggesting high sensitivity design for infrared rays reading on the claimed optimized for infrared light of claim 2; see line 52-63, column 12 listing various semiconductors reading on claim 12);
5) a layer for multiplying electrons (region 4, Fig. 7A reading on the claimed “layer” because it is a thickness of material covering an underlying surface; see line 20-25, column 23 disclosing in avalanche region 4, “Avalanche multiplication caused by impact ionization occurs in this region.”; see line 44-47, column 23 exemplifying electrode 6 may be for contact with electrons which would provide for the cited avalanche region 4 as "a layer for multiplying electrons" as avalanche region 4 would multiply electrons caused by impact ionization);
6) a layer for storing generated electrons (such as layer 6, Fig. 7A described on line 14 as “electrode 6”; see line 16-38, column 22 teaching carriers generated in the absorber layer can move towards the electrodes; the cited layer 6 is cited to read on the claimed “a layer for storing generated electrons” because it is a layer structurally capable of storing generated electrons as it is disclosed as 
7) a layer for using electrons for power (such as the reading means 804, Fig. 21 cited to read on the claimed "layer" as it inherently comprises a thickness of material because line 46-59, column 44 discloses the reading means as a part of the signal output unit 805 which “804, a reading means comprising, e.g., a circuit for amplifying or noise-compensation signal charges" which includes a thickness of material in the circuit and uses the electric power of photoelectric conversion means 801).

Sugawa et al. does not disclose 1) an energy dependent up and down conversion layer optimized for a particular wavelength; 2) a layer for multiple implementations of light capturing and trapping; and 3) a layer for photonic and plasmonic enhancement of captured and trapped light.
However, Shapira et al. discloses a device (see Fig. 2B). Shapira et al. teaches 
1) an energy dependent up and down conversion layer optimized for a particular wavelength (252, Fig. 2B and see [0084]
2) a layer for multiple implementations of light capturing and trapping (such as the top half of photonic crystal component 100 depicted in Fig. 2B as a horizontal thickness of material cited to read on the claimed “layer for multiple implementations of light capturing and trapping” because, for example, Fig. 1D depicts the photonic crystal component includes cavities 152 and 154 which would provide for multiple implementations of light capturing and trapping) comprising
 a photonic crystal layer having photonic crystal cavities reflective of said particular wavelength and capable of producing cylindrical waveguide resonance (see, for example, Fig. 1D depicting a photonic crystal component having photonic crystal cavities 152 and 154; see [0061] teaching “This photonic crystal is known as a coupled-cavity waveguide, or coupled resonator optical waveguides, because it includes many cavities 154 formed by reducing the radius of every fourth rod along one row of the array to r/3 to give a supercell period 4a. When isolated, each of these cavities supports a resonant mode with a resonant frequency well inside the bandgap. Bringing such cavities close to each other to form a linear defect, as shown in FIG. 1D, enables photons to propagate down the defect by tunneling from one cavity to another. Consequently, the group velocity is small; the less closely coupled the cavities are, the slower the group velocity. Group velocities of c/1000 or even smaller are easy to attain in such systems.”; the cited layer for multiple implementations of light capturing and trapping, recall the top half of photonic crystal component 100 depicted in Fig. 2B, is cited to read on the claimed “comprising a photonic crystal layer having photonic crystal 
3) a layer for photonic, increase and enhancement and plasmonic enhancement of captured and trapped light (such as the bottom half of photonic crystal 100 depicted in Fig. 2B as a horizontal thickness of material cited to read on the claimed “layer for photonic, increase and enhancement and plasmonic enhancement of captured and trapped light” because it is a layer, or a horizontal thickness of material, exemplified in Fig. 1B including photonic crystal cavities 154 and 152 structurally capable of photonic, increase and enhancement and plasmonic enhancement of captured and trapped light as it includes photonic crystal cavities 154 and 152 and as exemplified in [0046-0048] and [0061] teaching increase/enhancement in intensity of light, due to the photonic crystal cavities which support a resonant mode, and excitation enhancement and extraction enhancement), wherein
the photonic, increase and enhancement occurs through optical cavity resonance (see photonic crystal cavities 154 and 152 and see [0046-0048] and [0061]).

[0084-0085]).   
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have combined the cited 1) an energy dependent up and down conversion layer optimized for a particular wavelength; 2) a layer for multiple implementations of light capturing and trapping; and 3) a layer for photonic and plasmonic enhancement of captured and trapped light of Shapira et al. with the cited device of Sugawa et al. because it would have provided for high efficiency operation of the layer for converting photons to electrons.
With regard to claim 3, independent claim 1 is obvious over Sugawa et al. in view of Shapira et al. under 35 U.S.C. 103 as discussed above. Sugawa et al., as modified by Shapira et al. above, discloses wherein the layers are, in sequential order, 1) an energy dependent up and down conversion layer optimized for a particular wavelength; 2) a layer for multiple implementations of light capturing and trapping comprising a photonic crystal layer having photonic crystal cavities reflective of said particular wavelength and capable of producing cylindrical waveguide resonance; 3) a layer for photonic, increase and enhancement and plasmonic enhancement of captured and trapped light; wherein the photonic increase and enhancement occurs through optical cavity resonance; 4) a layer for converting photons to electrons; 5) a layer for multiplying electrons; 6) a layer for storing generated electrons; and 7) a layer for using electrons for power (“sequential order” is interpreted to include forming or following a logical order or sequence; Sugawa 
With regard to claim 4, independent claim 1 is obvious over Sugawa et al. in view of Shapira et al. under 35 U.S.C. 103 as discussed above. Sugawa et al., as modified by Shapira et al., discloses a device comprising a structure having multiple layers. As the claimed “wherein the layers are fabricated by physical vapor depositions, chemical vapor depositions, or lithography” are not disclosed to definitely impart a particular structure to the claimed device, the cited device of modified Sugawa et al. is cited to teach the structural requirements of claim 4.
With regard to claim 7, independent claim 1 is obvious over Sugawa et al. in view of Shapira et al. under 35 U.S.C. 103 as discussed above. Shapira et al. discloses wherein 
the layer 2 for multiple implementations of light capturing and trapping comprises porous silicon (see [0087] teaching the cited layer 2 for multiple implementations of light capturing and trapping comprises porous silicon, or includes silicon comprising material which is porous as exemplified in Fig. 1D as having pores 154 and 152).
With regard to claim 8, independent claim 1 is obvious over Sugawa et al. in view of Shapira et al. under 35 U.S.C. 103 as discussed above. Shapira et al. discloses wherein 
the layer 3 for photonic increase and enhancement and plasmonic enhancement of captured and trapped light is a dielectric layer (see [0087] teaching the cited layer 3 for photonic increase and enhancement and plasmonic enhancement of captured and trapped light is a dielectric layer, or thickness of material, including dielectric materials such as SiN).
With regard to claim 14, Sugawa et al. discloses a device comprising 
a structure having multiple layers (“layer” is interpreted to include a thickness of material, especially covering a surface; the device, or “arrangement”, depicted in Fig. 21 is cited to have a structure having multiple layers because it comprises a structure including multiple thicknesses of material; for example, the photoelectric conversion unit component 801 of the cited device is detailed in Fig. 7A as comprising multiple layers, or thicknesses of materials covering one another) comprising 
stages of photon and electron gain, management, enhancement, and conversion for the purposes of photovoltaic applications (see column 23 describing the photoelectric conversion unit depicted in Fig. 7A for photon and electron conversion in light-receiving layer 3 and management/enhancement of photon and electron in layer 4 which controls/improves photon and electron behavior and multiplication/gain via avalanche multiplication caused by impact ionization), wherein, the layers are
3) a layer for converting photons to electrons which comprises a semiconductor (layer 3, Fig. 7A disclosed in line 14-15, column 23 as “a light-receiving layer 3, sandwiched between these blocking layers, for absorbing light incident on the element from the electrode 1 side, and generating photocarriers to perform photoelectric conversion”; also see line 1-5, column 13 suggesting high sensitivity design for infrared rays reading on the claimed optimized for infrared light of claim 2; see line 52-63, column 12 listing various semiconductors reading on claim 12);
4) a layer for multiplying electrons (region 4, Fig. 7A reading on the claimed “layer” because it is a thickness of material covering an underlying surface; see line 20-25, column 23 disclosing in avalanche region 4, “Avalanche multiplication caused by impact ionization occurs in this region.”; see line 44-47, column 23 exemplifying electrode 6 may be for contact with electrons which would provide for the cited avalanche region 4 as "a layer for multiplying electrons" as avalanche region 4 would multiply electrons caused by impact ionization);
5) a layer for storing generated electrons (such as layer 6, Fig. 7A described on line 14 as “electrode 6”; see line 16-38, column 22 teaching carriers generated in the absorber layer can move towards the electrodes; the cited layer 6 is cited to read on the claimed “a layer for storing generated electrons” because it is a layer structurally capable of storing generated electrons as it is disclosed as functioning as an electrode, which can store, or house/contain, generated electrons for some duration of time); and
6) a layer for using electrons for power (such as the reading means 804, Fig. 21 cited to read on the claimed "layer" as it inherently comprises a thickness of material because line 46-59, column 44 discloses the reading means as a part of the signal output unit 805 which “804, a reading means comprising, e.g., a circuit for amplifying or noise-compensation signal charges" which includes a thickness of material in the circuit and uses the electric power of photoelectric conversion means 801).

Sugawa et al. does not disclose 1) an energy dependent up and down conversion layer optimized for a particular wavelength; 2) a layer for multiple implementations of light capturing and trapping in combination with photonic increase and enhancement and plasmonic enhancement of captured and trapped light.
However, Shapira et al. discloses a device (see Fig. 2B). Shapira et al. teaches 
1) an energy dependent up and down conversion layer optimized for a particular wavelength (252, Fig. 2B and see [0084] teaching “The frequency converter 252, which may include a phosphorescent, fluorescent, or nonlinear 
2) a layer for multiple implementations of light capturing and trapping (photonic crystal component 100 depicted in Fig. 2B as a horizontal thickness of material cited to read on the claimed “layer for multiple implementations of light capturing and trapping” because, for example, Fig. 1D depicts the photonic crystal component includes cavities 152 and 154 which would provide for multiple implementations of light capturing and trapping) comprising
 photonic crystal cavities reflective of said particular wavelength (see, for example, Fig. 1D depicting a photonic crystal component having photonic crystal cavities 152 and 154; see [0061] teaching “This photonic crystal is known as a coupled-cavity waveguide, or coupled resonator optical waveguides, because it includes many cavities 154 formed by reducing the radius of every fourth rod along one row of the array to r/3 to give a supercell period 4a. When isolated, each of these cavities supports a resonant mode with a resonant frequency well inside the bandgap. Bringing such cavities close to each other to form a linear defect, as shown in FIG. 1D, enables photons to propagate down the defect by tunneling from one cavity to another. Consequently, the group velocity is small; the less closely coupled the cavities are, the slower the group velocity. Group velocities of c/1000 or even smaller are easy to attain in such systems.”; the cited 
photonic, increase and enhancement and plasmonic enhancement of captured and trapped light (such as photonic crystal 100 depicted in Fig. 2B cited to read on the claimed “in combination with photonic, increase and enhancement and plasmonic enhancement of captured and trapped light” because, as exemplified in Fig. 1B, it includes photonic crystal cavities 154 and 152 structurally capable of photonic, increase and enhancement and plasmonic enhancement of captured and trapped light as it includes photonic crystal cavities 154 and 152 and as exemplified in [0046-0048] and [0061] teaching increase/enhancement in intensity of light, due to the photonic crystal cavities which support a resonant mode, and excitation enhancement and extraction enhancement), wherein
the photonic, increase and enhancement occurs through optical cavity resonance (see photonic crystal cavities 154 and 152 and see [0046-0048] and [0061]).

Shapira et al. teaches the combination with a solar cell (for example, see Fig. 2B) provides high efficiency operation of the solar cell as they photonic crystal transmits light [0084-0085]).   
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have combined the cited 1) an energy dependent up and down conversion layer optimized for a particular wavelength and the 2) a layer for multiple implementations of light capturing and trapping in combination with photonic and plasmonic enhancement of captured and trapped light of Shapira et al. with the cited device of Sugawa et al. because it would have provided for high efficiency operation of the layer for converting photons to electrons.
With regard to claim 15, Sugawa et al. discloses a device comprising 
a structure having multiple layers (“layer” is interpreted to include a thickness of material, especially covering a surface; the device, or “arrangement”, depicted in Fig. 21 is cited to have a structure having multiple layers because it comprises a structure including multiple thicknesses of material; for example, the photoelectric conversion unit component 801 of the cited device is detailed in Fig. 7A as comprising multiple layers, or thicknesses of materials covering one another) comprising 
stages of photon and electron gain, management, enhancement, and conversion for the purposes of photovoltaic applications (see column 23 describing the photoelectric conversion unit depicted in Fig. 7A for photon and electron conversion in light-receiving layer 3 and management/enhancement of photon and electron in layer 4 which controls/improves photon and electron 
4) a layer for converting photons to electrons which comprises a semiconductor (layer 3, Fig. 7A disclosed in line 14-15, column 23 as “a light-receiving layer 3, sandwiched between these blocking layers, for absorbing light incident on the element from the electrode 1 side, and generating photocarriers to perform photoelectric conversion”; also see line 1-5, column 13 suggesting high sensitivity design for infrared rays reading on the claimed optimized for infrared light of claim 2; see line 52-63, column 12 listing various semiconductors reading on claim 12);
5) a layer for multiplying electrons (region 4, Fig. 7A reading on the claimed “layer” because it is a thickness of material covering an underlying surface; see line 20-25, column 23 disclosing in avalanche region 4, “Avalanche multiplication caused by impact ionization occurs in this region.”; see line 44-47, column 23 exemplifying electrode 6 may be for contact with electrons which would provide for the cited avalanche region 4 as "a layer for multiplying electrons" as avalanche region 4 would multiply electrons caused by impact ionization);
6) a layer for storing generated electrons and for using electrons for power (such as layer 6, Fig. 7A described on line 14 as “electrode 6” in combination with the reading means 804, Fig. 21 as it comprises a thickness of material; see line 16-38, column 22 teaching carriers generated in the absorber layer can move towards the electrodes; the cited layer 6 is cited to read on the claimed “for 

Sugawa et al. does not disclose 1) an energy dependent up and down conversion layer optimized for a particular wavelength; 2) a layer for multiple implementations of light capturing and trapping; and 3) a layer for photonic and plasmonic enhancement of captured and trapped light.
However, Shapira et al. discloses a device (see Fig. 2B). Shapira et al. teaches 
1) an energy dependent up and down conversion layer optimized for a particular wavelength (252, Fig. 2B and see [0084] teaching “The frequency converter 252, which may include a phosphorescent, fluorescent, or nonlinear optical material, up- or down-converts the incident sunlight to a different frequency. For instance, the frequency converter 252 may comprise phosphorescent material that emits radiation over a relatively narrow range of wavelengths (or even a single wavelength) when illuminated with sunlight 18 or light from a broadband source.”);
2) a layer for multiple implementations of light capturing and trapping (such as the top half of photonic crystal component 100 depicted in Fig. 2B as a 
 a photonic crystal layer having photonic crystal cavities reflective of said particular wavelength and capable of producing cylindrical waveguide resonance (see, for example, Fig. 1D depicting a photonic crystal component having photonic crystal cavities 152 and 154; see [0061] teaching “This photonic crystal is known as a coupled-cavity waveguide, or coupled resonator optical waveguides, because it includes many cavities 154 formed by reducing the radius of every fourth rod along one row of the array to r/3 to give a supercell period 4a. When isolated, each of these cavities supports a resonant mode with a resonant frequency well inside the bandgap. Bringing such cavities close to each other to form a linear defect, as shown in FIG. 1D, enables photons to propagate down the defect by tunneling from one cavity to another. Consequently, the group velocity is small; the less closely coupled the cavities are, the slower the group velocity. Group velocities of c/1000 or even smaller are easy to attain in such systems.”; the cited layer for multiple implementations of light capturing and trapping, recall the top half of photonic crystal component 100 depicted in Fig. 2B, is cited to read on the claimed “comprising a photonic crystal layer having photonic crystal cavities reflective of said particular wavelength and capable of producing cylindrical waveguide resonance” because it comprises a photonic crystal layer, 
3) a layer for photonic, increase and enhancement and plasmonic enhancement of captured and trapped light (such as the bottom half of photonic crystal 100 depicted in Fig. 2B as a horizontal thickness of material cited to read on the claimed “layer for photonic, increase and enhancement and plasmonic enhancement of captured and trapped light” because it is a layer, or a horizontal thickness of material, exemplified in Fig. 1B including photonic crystal cavities 154 and 152 structurally capable of photonic, increase and enhancement and plasmonic enhancement of captured and trapped light as it includes photonic crystal cavities 154 and 152 and as exemplified in [0046-0048] and [0061] teaching increase/enhancement in intensity of light, due to the photonic crystal cavities which support a resonant mode, and excitation enhancement and extraction enhancement), wherein
the photonic, increase and enhancement occurs through optical cavity resonance (see photonic crystal cavities 154 and 152 and see [0046-0048] and [0061]).

Shapira et al. teaches the combination with a solar cell (for example, see Fig. 2B) provides high efficiency operation of the solar cell as they photonic crystal transmits light [0084-0085]).   
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have combined the cited 1) an energy dependent up and down conversion layer optimized for a particular wavelength; 2) a layer for multiple implementations of light capturing and trapping; and 3) a layer for photonic and plasmonic enhancement of captured and trapped light of Shapira et al. with the cited device of Sugawa et al. because it would have provided for high efficiency operation of the layer for converting photons to electrons.
With regard to claim 18, independent claim 1 is obvious over Sugawa et al. in view of Shapira et al. under 35 U.S.C. 103 as discussed above. Shapira et al. discloses wherein
the photonic crystal cavities reflective of said particular wavelength comprise nanoholes (see for example, [0033] teaching “nanostructured resonance cavity” ).
With regard to claim 19, independent claim 1 is obvious over Sugawa et al. in view of Shapira et al. under 35 U.S.C. 103 as discussed above. Shapira et al. discloses wherein
the optical cavity resonance comprises cylindrical waveguide and cavity resonance (“cylindrical waveguide and cavity resonance” is interpreted to include a structure that guides light that is cylindrical in shape and resonance at a cavity or space; see photonic crystal cavities 154 and 152 which are cylindrical in shape, see Fig. 1D-E, and see [0046-0048] and [0061]
With regard to claim 20, Sugawa et al. discloses a device comprising 
a structure having multiple layers (“layer” is interpreted to include a thickness of material, especially covering a surface; the device, or “arrangement”, depicted in Fig. 21 is cited to have a structure having multiple layers because it comprises a structure including multiple thicknesses of material; for example, the photoelectric conversion unit component 801 of the cited device is detailed in Fig. 7A as comprising multiple layers, or thicknesses of materials covering one another) comprising 
stages of photon and electron gain, management, enhancement, and conversion for the purposes of photovoltaic applications (see column 23 describing the photoelectric conversion unit depicted in Fig. 7A for photon and electron conversion in light-receiving layer 3 and management/enhancement of photon and electron in layer 4 which controls/improves photon and electron behavior and multiplication/gain via avalanche multiplication caused by impact ionization), wherein, the layers are
4) a layer for converting photons to electrons which comprises a semiconductor (layer 3, Fig. 7A disclosed in line 14-15, column 23 as “a light-receiving layer 3, sandwiched between these blocking layers, for absorbing light incident on the element from the electrode 1 side, and generating photocarriers to perform photoelectric conversion”; also see line 1-5, column 13 suggesting high sensitivity design for infrared rays reading on the claimed optimized for infrared light of claim 2; see line 52-63, column 12 listing various semiconductors reading on claim 12);
5) a layer for multiplying electrons (region 4, Fig. 7A reading on the claimed “layer” because it is a thickness of material covering an underlying surface; see line 20-25, column 23 disclosing in avalanche region 4, “Avalanche multiplication caused by impact ionization occurs in this region.”; see line 44-47, column 23 exemplifying electrode 6 may be for contact with electrons which would provide for the cited avalanche region 4 as "a layer for multiplying electrons" as avalanche region 4 would multiply electrons caused by impact ionization);
6) a layer for storing generated electrons (such as layer 6, Fig. 7A described on line 14 as “electrode 6”; see line 16-38, column 22 teaching carriers generated in the absorber layer can move towards the electrodes; the cited layer 6 is cited to read on the claimed “a layer for storing generated electrons” because it is a layer structurally capable of storing generated electrons as it is disclosed as functioning as an electrode, which can store, or house/contain, generated electrons for some duration of time); and
7) a layer for using electrons for power (such as the reading means 804, Fig. 21 cited to read on the claimed "layer" as it inherently comprises a thickness of material because line 46-59, column 44 discloses the reading means as a part of the signal output unit 805 which “804, a reading means comprising, e.g., a circuit for amplifying or noise-compensation signal charges" which includes a thickness of material in the circuit and uses the electric power of photoelectric conversion means 801).


However, Shapira et al. discloses a device (see Fig. 2B). Shapira et al. teaches 
1) an energy dependent up and down conversion layer optimized for a particular wavelength (252, Fig. 2B and see [0084] teaching “The frequency converter 252, which may include a phosphorescent, fluorescent, or nonlinear optical material, up- or down-converts the incident sunlight to a different frequency. For instance, the frequency converter 252 may comprise phosphorescent material that emits radiation over a relatively narrow range of wavelengths (or even a single wavelength) when illuminated with sunlight 18 or light from a broadband source.”);
2) a layer for multiple implementations of light capturing and trapping (such as the top half of photonic crystal component 100 depicted in Fig. 2B as a horizontal thickness of material cited to read on the claimed “layer for multiple implementations of light capturing and trapping” because, for example, Fig. 1D depicts the photonic crystal component includes cavities 152 and 154 which would provide for multiple implementations of light capturing and trapping) comprising
 reflective photonic crystal cavities (see, for example, Fig. 1D depicting a photonic crystal component having photonic crystal cavities 152 and 154; see [0061] teaching “This photonic crystal is known as a coupled-cavity waveguide, 
3) a layer for photonic, increase and enhancement and plasmonic enhancement of captured and trapped light (such as the bottom half of photonic crystal 100 depicted in Fig. 2B as a horizontal thickness of material cited to read on the claimed “layer for photonic, increase and enhancement and plasmonic enhancement of captured and trapped light” because it is a layer, or a horizontal thickness of material, exemplified in Fig. 1B including photonic crystal cavities 154 and 152 structurally capable of photonic, increase and enhancement and plasmonic enhancement of captured and trapped light as it includes photonic crystal cavities 154 and 152 and as exemplified in [0046-0048] and [0061] teaching increase/enhancement in intensity of light, due to the photonic crystal 
the photonic, increase and enhancement occurs through optical cavity resonance (see photonic crystal cavities 154 and 152 and see [0046-0048] and [0061]).

Shapira et al. teaches the combination with a solar cell (for example, see Fig. 2B) provides high efficiency operation of the solar cell as they photonic crystal transmits light preferentially in one direction for the solar cell to capture substantially all the light in a desired frequency (see [0084-0085]).   
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have combined the cited 1) an energy dependent up and down conversion layer optimized for a particular wavelength; 2) a layer for multiple implementations of light capturing and trapping; and 3) a layer for photonic and plasmonic enhancement of captured and trapped light of Shapira et al. with the cited device of Sugawa et al. because it would have provided for high efficiency operation of the layer for converting photons to electrons.
With regard to claim 21, Sugawa et al. discloses a device comprising 
a structure having multiple layers (“layer” is interpreted to include a thickness of material, especially covering a surface; the device, or “arrangement”, depicted in Fig. 21 is cited to have a structure having multiple layers because it comprises a structure including multiple thicknesses of material; for example, the photoelectric conversion unit component 801 of the cited device is detailed in Fig. 
stages of photon and electron gain, management, enhancement, and conversion for the purposes of photovoltaic applications (see column 23 describing the photoelectric conversion unit depicted in Fig. 7A for photon and electron conversion in light-receiving layer 3 and management/enhancement of photon and electron in layer 4 which controls/improves photon and electron behavior and multiplication/gain via avalanche multiplication caused by impact ionization), wherein, the layers are
4) a layer for converting photons to electrons which comprises a semiconductor (layer 3, Fig. 7A disclosed in line 14-15, column 23 as “a light-receiving layer 3, sandwiched between these blocking layers, for absorbing light incident on the element from the electrode 1 side, and generating photocarriers to perform photoelectric conversion”; also see line 1-5, column 13 suggesting high sensitivity design for infrared rays reading on the claimed optimized for infrared light of claim 2; see line 52-63, column 12 listing various semiconductors reading on claim 12);
5) a layer for multiplying electrons (region 4, Fig. 7A reading on the claimed “layer” because it is a thickness of material covering an underlying surface; see line 20-25, column 23 disclosing in avalanche region 4, “Avalanche multiplication caused by impact ionization occurs in this region.”; see line 44-47, column 23 exemplifying electrode 6 may be for contact with electrons which would provide for the cited avalanche region 4 as "a layer for multiplying 
6) a layer for storing generated electrons (such as layer 6, Fig. 7A described on line 14 as “electrode 6”; see line 16-38, column 22 teaching carriers generated in the absorber layer can move towards the electrodes; the cited layer 6 is cited to read on the claimed “a layer for storing generated electrons” because it is a layer structurally capable of storing generated electrons as it is disclosed as functioning as an electrode, which can store, or house/contain, generated electrons for some duration of time); and
7) a layer for using electrons for power (such as the reading means 804, Fig. 21 cited to read on the claimed "layer" as it inherently comprises a thickness of material because line 46-59, column 44 discloses the reading means as a part of the signal output unit 805 which “804, a reading means comprising, e.g., a circuit for amplifying or noise-compensation signal charges" which includes a thickness of material in the circuit and uses the electric power of photoelectric conversion means 801).

Sugawa et al. does not disclose 1) an energy dependent up and down conversion layer optimized for a particular wavelength; 2) a layer for multiple implementations of light capturing and trapping; and 3) a layer for photonic and plasmonic enhancement of captured and trapped light.
However, Shapira et al. discloses a device (see Fig. 2B). Shapira et al. teaches 
1) an energy dependent up and down conversion layer optimized for a particular wavelength (components 252 and 254, Fig. 2B and see [0084] teaching “The frequency converter 252, which may include a phosphorescent, fluorescent, or nonlinear optical material, up- or down-converts the incident sunlight to a different frequency. For instance, the frequency converter 252 may comprise phosphorescent material that emits radiation over a relatively narrow range of wavelengths (or even a single wavelength) when illuminated with sunlight 18 or light from a broadband source.”; the combination of components 252 and 254 are cited to read on the claimed “energy dependent up and down conversion layer optimized for a particular wavelength” because they form a layer, or thickness of material, which includes a phosphorescent, fluorescent, or nonlinear optical material, up- or down-converts the incident sunlight to a different frequency; the cited an energy dependent up and down conversion layer optimized for a particular wavelength is cited to read on the claimed “is reflective of said particular wavelength” of claim 21 as it includes component 254);
2) a layer for multiple implementations of light capturing and trapping (such as the top half of photonic crystal component 100 depicted in Fig. 2B as a horizontal thickness of material cited to read on the claimed “layer for multiple implementations of light capturing and trapping” because, for example, Fig. 1D depicts the photonic crystal component includes cavities 152 and 154 which would provide for multiple implementations of light capturing and trapping) comprising
 a photonic crystal layer having photonic crystal cavities reflective of said particular wavelength and capable of producing cylindrical waveguide resonance (see, for example, Fig. 1D depicting a photonic crystal component having photonic crystal cavities 152 and 154; see [0061]
3) a layer for photonic, increase and enhancement and plasmonic enhancement of captured and trapped light (such as the bottom half of photonic crystal 100 depicted in Fig. 2B as a horizontal thickness of material cited to read on the claimed “layer for photonic, increase and enhancement and plasmonic enhancement of captured and trapped light” because it is a layer, or a horizontal thickness of material, exemplified in Fig. 1B including photonic crystal cavities 154 and 152 structurally capable of photonic, increase and enhancement and plasmonic enhancement of captured and trapped light as it includes photonic crystal cavities 154 and 152 and as exemplified in [0046-0048] and [0061] teaching increase/enhancement in intensity of light, due to the photonic crystal cavities which support a resonant mode, and excitation enhancement and extraction enhancement), wherein
the photonic, increase and enhancement occurs through optical cavity resonance (see photonic crystal cavities 154 and 152 and see [0046-0048] and [0061]).

Shapira et al. teaches the combination with a solar cell (for example, see Fig. 2B) provides high efficiency operation of the solar cell as they photonic crystal transmits light preferentially in one direction for the solar cell to capture substantially all the light in a desired frequency (see [0084-0085]).   
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have combined the cited 1) an energy dependent up and down conversion layer optimized for a particular wavelength; 2) a layer for multiple .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawa et al. (U.S. Patent No. 5,723,877) in view of Shapira et al. (U.S. Pub. No. 2014/0230884 A1), as applied to claims 1-4, 7, 8, 12, 14, 15, and 18-21 above, and in further view of Bourke, JR. et al. (U.S. Pub. No. 2011/0126889 A1).
With regard to claim 6, independent claim 1 is obvious over Sugawa et al. in view of Shapira et al. under 35 U.S.C. 103 as discussed above.
Sugawa et al., as modified by Shapira et al. above, does not teach wherein layer 1 energy dependent up and down conversion layer optimized for a particular wavelength comprises lanthanide doped glass.
However, Bourke, JR. et al. discloses a device (see Title ) and teaches energy dependent up and down conversion layers can include lanthanide doped glass (see [0147]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the lanthanide doped glass material exemplified in Bourke, JR. et al. for the material of the energy dependent up and down conversion layer optimized for a particular wavelength of Sugawa et al., as modified by Shapira et al. above, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).

Response to Arguments
Applicant's arguments filed July 13, 2021 have been fully considered but they are not persuasive.
Applicant notes that 152 are not cavities but rods. However, this argument is not persuasive. While 152 are rods, they form a cavity within photonic crystal 150, see Fig. 1D.
Applicant argues that 154 is not reflective. However, this argument is not persuasive. The interface of the two dissimilar materials of the photonic crystal 150 and the material in the cited cavities reflects some degree of light at the particular wavelength. 
Applicant argues you can drill a hole in your kitchen mirror but it does not make the cavity reflective or capable of producing cylindrical waveguide resonance. However, this argument is not persuasive and the rejections of the claims do not rely on drilling any holes in a mirror to read on the claimed limitations. 
Applicant argues that Shapira teaches resonance related to photonic crystal, not multiple reflective cavities. However, this argument is not persuasive. The photonic crystal of Shapira includes the cited reflective cavities. 
Applicant argues there is no likelihood of success because Shaprira is different than the instant invention. However, this argument is not persuasive as it does not specifically point out why the combination of Sugawa et al. with Shapira et al. would not provide likelihood of success. 
Applicant argues there is no production of gain. However, the claims require no such limitation. 
Applicant argues “SURPRISING RESULTS” which, appears to be alleging non-obviousness due to unexpected results. However, it is unclear how the preferred results relates to the scope of the claimed limitations and the closest prior art. See MPEP 716.02(b) II.
Applicant argues that the invention meets a “commercial success, long felt but unsolved needs, and failures of others” secondary consideration because it is cited in the rejections of other applications. However, this argument is not persuasive and it is unclear how a long felt need relates to the present application being cited in the rejection of other applications.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        October 22, 2021